Citation Nr: 0823787	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bonham, 
Texas


THE ISSUE

Entitlement to payment of unauthorized medical services 
rendered in connection with a private hospitalization in 
Paris Regional Medical Center (PRMC) from September 2004 to 
October 2004.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1968 to December 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the Medical 
Administration Service (MAS) of the Sam Rayburn Memorial 
Veterans Center in Bonham, Texas (Bonham VAMC), which denied 
the claim for payment of unauthorized medical services 
rendered during private hospitalization in PRMC from 
September to October 2004.  The hospitalization extended from 
September 20 to October 3, 2004, but, as discussed below, 
confirmation is required as to whether payment for one day 
was granted.  PRMC is the appellant in this case.  See 
38 C.F.R. § 17.1004(a) (2007) (the entity that furnished the 
treatment may file claim).  In April 2008, a request for a 
Board hearing was canceled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On September 19, 2004, the veteran was conveyed by ambulance 
to Choctaw Memorial Hospital in Hugo, Oklahoma, about 16 
miles from his home, complaining of chest pain.  He arrived 
shortly after 10 p.m., and, at 1:30 a.m. on September 20, 
2004, he was transferred to PRMC (the appellant in this 
case), about 26 miles away, with diagnoses including unstable 
angina, rule out myocardial infarction.  PRMC has stated, and 
there is no evidence disputing, that Choctaw did not have the 
resources necessary to evaluate and treat the veteran's 
condition.  He remained in PRMC until October 3, 2004, during 
which time he underwent evaluations including cardiac 
catheterization, and coronary artery bypass graft surgery.  

The appellant seeks payment of medical expenses incurred 
during the private hospitalization in PRMC from September 20 
to October 3, 2004.  The veteran does not have any 
adjudicated service-connected disabilities, and, accordingly, 
the claim was considered under the Millennium Health Care and 
Benefits Act, Public Law 106-117, 38 U.S.C.A. § 1725 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 17.1000-17.1008 (2007).  
This law provides for the reimbursement of non-VA emergency 
treatment for which the veteran is personally liable in 
certain circumstances, regardless of service-connected 
status, if all of the following conditions are met:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

(c) A VA or other Federal facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized).  

(e) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider 
of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability. 

38 C.F.R. § 17.1002 (2007).

According to the statement of the case, VA made a decision to 
pay for one day of care, from September 20 to 21, 2004; 
however, any such decision is not contained in either the MAS 
file or the claims file.  Any such decision must be 
associated with the MAS file.  Similarly, the actual decision 
underlying the January 2005 notification to the appellant 
that the claim was denied is not of record.  In this regard, 
a Case Tracking Sheet for claims under the Millennium Health 
Care and Benefits Act, signed in November 2004, is 
incomplete, as it does not include a decision, or reasons for 
disapproval.  

The Case Tracking Sheet does show that several of the 
criteria were determined to have been met, including the 
administrative requirements of 38 C.F.R. § 17.1002(e)-(i).  
In addition, the hospitalization was determined to have met 
the "prudent layperson" standard for an emergency.  See 
38 C.F.R. § 17.1002(b).  

As to the remaining criteria, the claim was initially denied 
in January 2005, on the basis that VA facilities were 
feasibly available.  It was reconsidered in October 2005, at 
which time the original decision was upheld on the grounds 
that it was reasonable to assume that if the veteran was 
stable enough to be transferred to Paris, Texas, he could 
have been transferred to a VA facility in the Northern Texas 
VA system, including by air ambulance.  

However, this does not take into account the notes of a 
transfer call log from Choctaw Medical Center, showing that 
when the veteran was at that facility on September 19 
(actually, just after midnight of the 20th), calls were made 
to VA facilities in Bonham, Dallas, and Muskogee, none of 
which had beds.  The VAMC in Oklahoma City refused to admit 
the veteran, stating that the distance was too far, and said 
to call the closest regional hospital.  Accordingly, PRMC was 
called next, and the cardiologist agreed to accept the 
veteran for transfer.  This indicates that, while 
theoretically available, VA facilities were not, in fact, 
feasibly available at the time of transfer on September 20, 
2004.  

Moreover, it does not address whether the emergency ended 
before the veteran's discharge on October 3, 2004.  In this 
regard, the medical emergency lasted only until the time the 
veteran becomes "stabilized," i.e., when no material 
deterioration of the emergency medical condition was likely 
to occur, within medical probability, if the veteran was 
transferred to a VA facility.  38 C.F.R. § 17.1002(d) (2007).  
As part of this question, since it appears that VA facilities 
were not feasibly available at the time of the veteran's 
admission to PRMC on September 20, 2004, it must also be 
determined whether the treatment provided during the 
hospitalization, including coronary artery bypass graft, was 
necessitated by the emergency on admission, and was of itself 
of such a nature as to have made it inadvisable to have 
transferred the veteran to a VA facility prior to its 
completion.  

Finally, the appellant was not provided notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), nor is this error cured by notice provided in another 
manner.  In this regard, the statement of the case cited to, 
and discussed, 38 C.F.R. § 17.120, does not apply to the 
current case, where the veteran is not service-connected for 
any disabilities.  The appellant must be informed of the 
information and evidence needed to substantiate and complete 
the claim, including what part of that evidence the appellant 
or the veteran must provide and what part VA will attempt to 
obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Finally, the letter should inform the appellant of the 
elements of 38 C.F.R. § 17.1002.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter notifying 
it of the information and evidence needed 
to substantiate and complete the claim, 
including what part of that evidence the 
veteran is to provide and what part VA 
will attempt to obtain.  The letter should 
inform the veteran of the elements of 38 
C.F.R. § 17.1002, and state which elements 
have not been substantiated.

2.  Associate the following MAS decisions 
with the claims folder:
*  the initial decision on the veteran's 
claim, of which it was notified on January 
3, 2005;
*  a decision of unknown date reportedly 
granting payment for the first day of 
hospitalization in PRMC, from September 20 
- 21, 2004.

3.  Thereafter, the MAS file should be 
sent to an appropriate VA medical doctor 
who, after reviewing the file in its 
entirety, should address the following:

*  For the period from September 21, 2004, 
to October 3, 2004, was there a point by 
which the veteran's emergency condition 
had ended, i.e., when the veteran could 
have been safely transferred to a VA 
facility for continuation of treatment for 
the disability?  (If so, identify the 
date);

* For the period from September 21, 2004, 
to October 3, 2004, was there a point by 
which the veteran's condition stabilized, 
i.e., no material deterioration of an 
emergency medical condition was likely to 
occur, within medical probability, if the 
veteran was transferred to a VA facility?  
(If so, identify the date);

* Given the lack of availability of a bed 
in a VA facility on the date of admission, 
was the treatment necessitated by the 
emergency on admission of such a nature as 
to have made it a threat to the veteran's 
health to have transferred the veteran to 
a VA facility prior to its completion?  

*  If not, was there a feasibly available 
VA facility with the ability to provide 
the necessary treatment, without any delay 
that would have had a negative impact on 
the veteran's health?  I.e., was a VA 
facility feasibly available, based on the 
urgency of the veteran's condition, the 
distance of travel involved, and the 
nature of the treatment required.  (If so, 
identify any such facilities.)

4.  If the above requested opinion 
identifies a date by which transfer to a 
VA facility could have occurred, and 
identifies a theoretically feasibly 
available VA facility able to continue 
with the necessary treatment, the MAS 
should determine whether the appropriately 
equipped VA facility was, in fact, 
available, i.e., whether a bed in the 
appropriate section and the necessary 
equipment and personnel were actually 
available.  If this information is not 
available, a written statement to that 
effect should be obtained.  

5.  Inform the appellant (PRMC) that it is 
free to submit a medical opinion by a 
doctor addressing the length of time the 
emergency extended, when the veteran was 
stabilized, and the medical advisability 
of transfer, during the hospitalization in 
PRMC from September to October 2004.

6.  Thereafter, the claims file should be 
reviewed and a determination made as to 
whether the benefit sought can be granted.  
If the benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case, 
which provides citation to the relevant 
regulations, including 38 C.F.R. §§ 
17.1002 and 17.1001(d), and discusses all 
elements of 38 C.F.R. § 17.1002 which have 
not been met.  After providing an 
opportunity to respond, the case should be 
returned to the Board 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

